___________

                                       No. 96-1142
                                       ___________

Mourad Abu Remileh,                 *
                                    *
                 Petitioner,        *
                                    *   On Petition for Review of an
      v.                            *   Order of the Immigration and
                                    *   Naturalization Service.
Immigration and Naturalization      *
Service,                            *   [UNPUBLISHED]
                                    *
                 Respondent.        *
                               ___________

                          Submitted:      October 25, 1996

                            Filed:      October 30, 1996
                                       ___________

Before McMILLIAN, FAGG, and BEAM, Circuit Judges.
                               ___________


PER CURIAM.


     Mourad      Abu   Remileh,   a    Palestinian    in   the    United   States    on   a
nonimmigrant student visa, petitions for review of an order adopting an
administrative law judge's summary judgment that Remileh violated 8 U.S.C.
§ 1324c(a)(2).     We deny the petition.


     Section 1324c provides for the assessment of civil penalties against
individuals who knowingly engage in acts of document fraud for the purpose
of satisfying any requirement of the Immigration and Nationality Act, 8
U.S.C. §§ 1101-1524 (1994).       The regulations implementing the Act require
employers physically to examine documents verifying a new employee's
identity   and    eligibility     to   work   in   the   United    States.     8    C.F.R.
§ 274a.2(b)(ii) (1996); see 8 U.S.C. § 1324a.              Conversely, to be legally
employed in the United States, an alien must be authorized to work and must
provide valid documents to an employer to verify eligibility.                See 8 C.F.R.
§ 274a.12.


     The Immigration and Naturalization Service (INS) alleged Remileh
violated 8 U.S.C. § 1324c(a)(2) by using the birth certificate of his
cousin, a United States citizen, to obtain employment at a Minnesota
amusement park.   Remileh admitted he applied for the job using his cousin's
name, and used his cousin's name and social security number on the INS
employment eligibility verification form, which Remileh completed before
starting work.    On the same form, Remileh also swore he is a United States
citizen.     Although the form states certain verifying documents must be
provided, Remileh did not present the documents when he signed the form and
his employer did not immediately request them.   Instead, when Remileh went
to the payroll office for his first paycheck two weeks after starting his
job, Remileh's employer asked for documentation.       In response, Remileh
brought in his cousin's birth certificate, which Remileh had altered to
reflect his own birth date.


     In this petition for review, Remileh contends summary judgment was
inappropriate because there is a genuine issue of material fact about his
intended purpose in presenting the altered birth certificate.       Remileh
claims that because the immigration law requires employers to review
verifying documents within three days after an employee starts work,
Remileh did not know his employer wanted the birth certificate to confirm
his eligibility for employment, and thus, it is unclear Remileh presented
the false birth certificate for the purpose of verifying his eligibility.


     We conclude there is no genuine issue of material fact precluding
summary judgment.   The mere existence of some alleged factual dispute does
not defeat summary judgment if the dispute is not "genuine," meaning a
reasonable jury could not find for the nonmoving party.         Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).   Summary judgment should not
be denied simply because




                                     -2-
issues of motive or intent are involved.   Meister v. Georgia-Pacific Corp.,
43 F.3d 1154, 1159 (7th Cir. 1995).


        In this case, a reasonable jury could only conclude Remileh knew his
employer wanted the documentation for immigration purposes and presented
the altered birth certificate to verify his eligibility to work in the
United States.    The employer's two-week delay in asking for documentation
does not matter under the circumstances.      Even if Remileh's motive for
adopting his cousin's identity only at his job was Remileh's fear of the
Islamic fundamentalist group Hamas, Remileh's reason for showing the
altered birth certificate to his employer was to verify his eligibility to
work.


        We deny Remileh's petition for review.


        A true copy.


             Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-